Name: 2014/257/EU: Council Decision of 14 March 2014 on the signing, on behalf of the European Union and its Member States, and provisional application of the Additional Protocol to the Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part, to take account of the accession of Croatia to the European Union
 Type: Decision
 Subject Matter: European construction;  Europe;  international trade;  Asia and Oceania;  international affairs
 Date Published: 2014-05-14

 14.5.2014 EN Official Journal of the European Union L 140/1 COUNCIL DECISION of 14 March 2014 on the signing, on behalf of the European Union and its Member States, and provisional application of the Additional Protocol to the Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part, to take account of the accession of Croatia to the European Union (2014/257/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 91, 100(2), 167(3) and 207, in conjunction with Article 218(5) thereof, Having regard to the Act of Accession of Croatia, and in particular the second subparagraph of Article 6(2) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 24 September 2012, the Council authorised the Commission to open negotiations, on behalf of the Union and its Member States and Croatia, with the Republic of Korea in order to conclude an Additional Protocol to the Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part, to take account of the accession of Croatia to the European Union (the Additional Protocol). (2) Those negotiations were successfully completed by initialling the Additional Protocol on 8 November 2013. (3) The Additional Protocol should be signed on behalf of the Union and its Member States, subject to its conclusion at a later date. (4) In view of Croatia's accession to the Union on 1 July 2013, the Additional Protocol should be applied on a provisional basis with effect from that date, HAS ADOPTED THIS DECISION: Article 1 The signing, on behalf of the Union and its Member States, of the Additional Protocol to the Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part, to take account of the accession of Croatia to the European Union is hereby authorised, subject to the conclusion of the Additional Protocol. The text of the Additional Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Additional Protocol on behalf of the Union and its Member States and to proceed, on behalf of the Union and its Member States, to give the notifications referred to in Article 9 of the Additional Protocol regarding completion of the internal procedures for signature and provisional application. Article 3 The Additional Protocol shall be applied on a provisional basis with effect from 1 July 2013, in accordance with Article 9(2) and (3) thereof, pending the completion of the procedures for its conclusion. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 14 March 2014. For the Council The President M. CHRISOCHOIDIS